Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended August 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended August 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: October 29, 2009 /s/Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended August 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended August 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: October 29, 2009 /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR August 31, 2009 Putnam Global Health Care Fund Putnam High Yield Trust Putnam International Capital Opportunities Fund Putnam High Income Securities Fund Putnam Global Natural Resources Fund Putnam Floating Rate Income Fund Putnam Income Strategies Fund Putnam Small Cap Value Fund Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Industrials Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam Emerging Markets Equity Fund Putnam Global Utilities Fund
